Exhibit 15 Joint Filing Agreement The undersigned acknowledge and agree that the foregoing amendment to the statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to such statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.This agreement may be included as an exhibit to such joint filing. Dated: September 11, 2012 MACANDREWS & FORBES HOLDINGS INC. By: /s/ Steven L. Fasman Name: Steven L. Fasman Title: Executive Vice President - Law SGMS ACQUISITION CORPORATION By: /s/ Steven L. Fasman Name: Steven L. Fasman Title: Executive Vice President - Law RLX HOLDINGS TWO LLC By: /s/ Steven L. Fasman Name: Steven L. Fasman Title: Executive Vice President - Law SGMS ACQUISITION TWO CORPORATION By: /s/ Steven L. Fasman Name: Steven L. Fasman Title: Executive Vice President - Law
